                            2:20-cv-02265-CSB-EIL # 13              Page 1 of 4
                                                                                                         E-FILED
                                                                           Monday, 05 October, 2020 05:38:36 PM
                                                                                    Clerk, U.S. District Court, ILCD

                                iUNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                       URBANA DIVISION


                                                 )
JOHN DOE,                                        )
                                                 )
                Plaintiff,                       )         Case No: 20-CV-2265
                                                 )
        v.                                       )         Hon. Colin S. Bruce
                                                 )         Magistrate Eric I. Long
UNIVERSITY OF ILLINOIS BOARD OF                  )
TRUSTEES, GENE E. ROBINSON, Interim )
Dean of College of Liberal Art & Sciences,       )
sued in his official capacity, STEPHEN           )
BRYAN, Associate Vice Chancellor and Dean )
of Student Support and Advocacy, sued in his )
official capacity, JUSTIN BROWN, Associate )
Dean of Students, sued in his official capacity, )
                                                 )
                Defendants.                      )



          DEFENDANTS’ EMERGENCY MOTION FOR EXTENSION OF TIME
                 TO RESPOND TO PLAINTIFF’S MOTION FOR
       A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

          Defendants, the Board of Trustees of the University of Illinois (the “University”), Stephen

Bryan, and Justin Brown, by and through their attorneys, respectfully request an extension through

October 30, 2020 to file their response to Plaintiff’s Complaint and Motion for A Temporary

Restraining Order and Preliminary Injunction (“Plaintiff’s Motion”). In support of this Motion,

Defendants1 state as follows:

1.        Plaintiff filed his Complaint and Motion for a Temporary Restraining Order and

Preliminary Injunction in this action on September 25, 2020. Doc. Nos. 1, 5. As of that date,

Defendants had not yet been served.


1
    Defendant Gene Robinson has not been served in this matter and is not a party to this Motion.


HB: 4826-8330-6189.1
                         2:20-cv-02265-CSB-EIL # 13              Page 2 of 4




2.       When Plaintiff filed his Motion for a Temporary Restraining Order and Preliminary

Injunction on September 25, 2020, prior to effecting service on Defendants, the docket

automatically generated a deadline of Friday, October 9, 2020 for Defendants to file their response.

See Doc. No. 5.

3.       At Plaintiff’s request, Defendants’ counsel agreed to accept service of all pleadings for

Defendants; Plaintiff’s counsel subsequently determined that personal service of Defendants’

counsel was required. Defendants were then served with the Summons, Complaint, and Motion

through in-person delivery to their counsel on Thursday, October 1, 2020.

4.       Since September 17, 2020, Defendants’ counsel has also been engaged in good-faith efforts

to seek to resolve this matter directly with Plaintiff’s counsel, without need for further involvement

by the Court. On Saturday, October 3, 2020, Defendants’ counsel learned from Plaintiff’s counsel

that such resolution would not be possible at this time.

5.       Having just learned that resolution between the parties at this time will not be possible,

Defendants’ counsel requires additional time beyond the automatically generated deadline of

October 9, 2020, which is only four days away, to prepare Defendants’ response to Plaintiff’s

Motion. In particular, Defendants’ counsel requires additional time to review and confirm the

factual assertions in Plaintiff’s Motion, to gather and prepare additional evidentiary material that

Defendants intend to submit to this Court on several different subjects raised in Plaintiff’s Motion,

and to prepare responsive argument.

6.       Defendants’ counsel sought Plaintiff’s agreement to an extension, but no such agreement

was given.

7.       Accordingly, Defendants respectfully request a three-week extension up to and including

October 30, 2020 to file their response to Plaintiff’s Motion.




HB: 4826-8330-6189.1
                         2:20-cv-02265-CSB-EIL # 13         Page 3 of 4




         WHEREFORE, and for the reasons stated above, Defendants respectfully request that the

Court enter an order granting it an extension of time up to and including October 30, 2020 to file

their response to Plaintiff’s Motion for A Temporary Restraining Order and Preliminary

Injunction.



Dated: October 5, 2020
                                             Respectfully submitted,

                                             Defendants Board of Trustees of the University of
                                             Illinois, Stephen Bryan, and Justin Brown,


                                             By:    /s/ Peter G. Land
                                                     One of their Attorneys

Peter G. Land (Lead Counsel)
Gwendolyn B. Morales
Husch Blackwell LLP
120 S. Riverside Plaza, Suite 2200
Chicago, Illinois 60606
(312) 655-1500
Peter.land@huschblackwell.com
Gwendolyn.Morales@huschblackwell.com




HB: 4826-8330-6189.1
                           2:20-cv-02265-CSB-EIL # 13           Page 4 of 4




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on the 5th day of October 2020, a copy of the above and

foregoing document was filed with the Clerk of Court using the CM/ECF system which sent

electronic notification of such filing to all the following:

                   Norman Anderson
                   Justin Dillon
                   Scott Bernstein
                   KAISERDILLON PLLC
                   8th Floor
                   1099 14th Street NW
                   Washington, DC 20005
                   T: (202) 640-2850
                   F: (202) 280-1034
                   nanderson@kaiserdillon.com
                   jdillon@kaiserdillon.com
                   sbernstein@kaiserdillon.com




                                                 /s/ Peter G. Land




HB: 4826-8330-6189.1
